Order entered May 31, 2016




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-00269-CV

                             SAM W. PETTIGREW, JR., Appellant

                                                   V.

                   CEDAR SPRINGS ALEXANDRE'S BAR, L.P., Appellee

                        On Appeal from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-14-02340-A

                                              ORDER
        The Court has before it court reporter Cathye Moreno’s May 26, 2016 request for

additional time to file the reporter’s record. On May 4, 2016, we sent the parties a letter asking

for jurisdictional briefing regarding whether this Court has jurisdiction over this appeal.

Appellant requested additional time which we granted, and appellant’s jurisdictional letter brief

is due June 2, 2016. According to our May 4, 2016 letter, appellee may file a responsive

jurisdictional letter brief within ten days of appellant’s filing.

        Until we determine whether we have jurisdiction over this appeal, it is unclear whether a

reporter’s record will have to be filed. Thus, we will DEFER ruling on the court reporter’s

extension at this time. When we receive the jurisdictional letters and determine whether we have
jurisdiction, we will rule on the motion and, if appropriate, set out the time for filing the

reporter’s record as well as briefing deadlines.

                                                   /s/   CRAIG STODDART
                                                         JUSTICE